              Case 1:19-cv-09516-KNF Document 36 Filed 11/13/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
 CRAIG KEATHLEY, MOLLY KEATHLEY and                                    :
 MK, an infant by her mother and natural guardian,
 MOLLY KEATHLEY,                                                       :

                                        Plaintiffs,                   :

                    - against -                                       :             ORDER

 KENNEDY ANNOR, SURINDER K. GERA,                                     :        19-CV-9516 (KNF)
 SAMUEL H. KIM and MARK P. RINGO,
                                                                      :
                                        Defendants.
------------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         A telephonic conference was held with counsel to the respective parties on November 13, 2020.

As a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.        all discovery, of whatever nature, be initiated so as to be completed on or before

                   March 10, 2021;

         2.        the last date on which to join additional parties will be December 31, 2020;

         3.        the last date on which to amend pleadings will be December 31, 2020;

         4.        a telephonic status conference will be held with the parties on February 10, 2021, at

                   2:00 p.m. The parties shall use dial in (888) 557-8511 and enter access code 4862532;

         5.        any dispositive motion shall be served and filed on or before April 9, 2021. The

                   response to any such motion and any reply shall be made in accordance with Local

                   Civil Rule 6.1 of this court; and

         6.        if no dispositive motion is made, the parties shall submit their joint pretrial order to the

                   Court on or before April 9, 2021. That document must conform to the
         Case 1:19-cv-09516-KNF Document 36 Filed 11/13/20 Page 2 of 2



             requirements for such an order that are found in the Court’s Individual Rules of

             Practice.

Dated: New York, New York                                    SO ORDERED:
       November 13, 2020




                                                -2-
